273 S.W.3d 586 (2009)
Richard CHAMBERLIN, Employee/Respondent,
v.
CITY OF ST. LOUIS, Employer/Appellant, and
Treasurer of the State of Missouri, as Custodian of the Second Injury Fund, Additional Party/Respondent.
No. ED 91526.
Missouri Court of Appeals, Eastern District, Division Three.
January 20, 2009.
Robert T. Hart, St. Louis, MO, for Appellant.
Harry J. Nichols, Kevin Alan Nelson, Asst. Atty. General, St. Louis, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
The City of St. Louis ("Employer") appeals from the decision of the Labor and Industrial Relations Commission ("the Commission") awarding Richard Chamberlin ("Claimant") permanent total disability benefits. Employer claims the Commission erred in making a determination on an issue that was not presented for determination in the stipulations of the parties at the hearing, by misinterpreting the testimony of Dr. Samuel Bernstein, Dr. Joseph Hanaway, and Dr. Anne-Marie *587 Puricelli, and in finding Claimant to be permanently and totally disabled from the last accident alone.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).